Mason, J.,
delivered tbe opinion of this court.
The appellants in this cause were the trustees appointed by the court to sell the mortgaged premises mentioned in the proceedings, and their claim is for double commissions upon the proceeds of sale. It appears, that when the property was first advertised by thepr, they were requested by Edward H. Dorsey, the owner of the equity of redemption, to postpone the sale, and that Dorsey stipulated that they should be allowed extra or double commissions. The sale was accordingly postponed, and the trustees’ claim is based upon the promise of Dorsey to pay the double commissions in consideration of tbe postponement.
The present appeal is taken from so much of the chancellor’s opinion and decree as relates to, and disallows this claim.
The chancellor, we think, was right in rejecting it, and concurring with him in his views upon the subject, and the conclusions to which he has arrived, we will affirm his decree with costs. Besides, we regard the present appeal as having been virtually abandoned by the appellants.

.Decree affirmed.